Case 1:20-mc-00212-AJN Document 42-3 Filed 06/29/20 Page 1 of 6




                      EXHIBIT 3
6/13/2020                           Guineas first freely elected government reignites $2.5bn mining tussle I Financial Times
                        Case 1:20-mc-00212-AJN             Document 42-3 Filed 06/29/20 Page 2 of 6

             Vale SA

             Guineas first freely elected government reignites $2.5bn mining tussle

             Tycoon’s iron ore jackpot in peril




              Iron-ore drilling in Simandou


             Tom Burgis, Helen Thomas and Misha Glenny in London NOVEMBER 2 2012



             It was, in the words of one veteran of African mining, "the jackpot". In April 2010, the
             conglomerate of a buccaneering Israeli billionaire who made his fortune trading
             diamonds across Africa and beyond, struck a deal to sell a 51 per cent stake of its
             mining interests in Guinea for $2.5bn.

             Even by the standards of Beny Steinmetz, the sale to Vale of Brazil, the world’s biggest
             iron ore miner, looked like a handsome return. His company had spent a mere $16om
             for the rights to mine half of Simandou, a mountain thick with tropical foliage and
             groaning with iron ore.

             Now, however, the group’s prospects in the tiny west African nation that is home to
             some of the world’s most coveted mineral deposits face a threat. Guinea has reignited
             a multibillion-dollar tussle for the country’s treasure as the authorities scrutinise
             mining deals struck under former dictatorships.

             The Financial Times has learnt that a government committee has launched a
             corruption probe and is demanding answers about how Beny Steinmetz Group
             Resources secured in 2oo8 the rights to the half of Simandou that had earlier that
             year been stripped from the Anglo-Australian mining house, Rio Tinto.

https://www.ft.com/conte nt/06d895f4-24f7-11 e2-8924-00144feabdc0                                                              1/5
6/13/2020                      Guineas first freely elected government reignites $2.5bn mining tussle I Financial Times
                   Case 1:20-mc-00212-AJN             Document 42-3 Filed 06/29/20 Page 3 of 6
             The committee, which is backed by the billionaire investor and philanthropist, George
             Soros, has this week written to the Guinean joint venture of BSGR and Vale, listing a
             catalogue of graft allegations relating to BSGR’s acquisition of interests in Simandou
             and a smaller deposit nearby.

             Government investigators have gathered testimony from former business associates of
             BSGR, consultants and financiers who recounted tales of luxury gifts and payments to
             relatives of Lansana Contfi, whose 24-year dictatorship ended with his death in late
              2oo8, and certain government officials in his and subsequent regimes.

             The allegations include an offer of a diamond-encrusted, gold miniature Formula One
             car to a government minister, the FT has learnt. BSGR said the model was given to the
             mining ministry, not an individual, in a public ceremony and was worth
              $1,000-$2,000.


             It denounced the probe as motivated by political opponents and mining rivals. "This is
             the latest in an orchestrated campaign being conducted to undermine BSGR’s position
             in Guinea in order to enable our assets to be seized and sold to a variety of interested
             third parties," it said.

             Among the allegations it is claimed that a representative of BSGR offered then-
             president Contfi a gold watch adorned with diamonds and that the company agreed to
             pay the president’s fourth wife a commission of $2.5m for helping the group secure
             mining rights in Guinea.

             BSGR said it was unaware of any gift of a gold watch. It denied that the group had
             ever made such a payment to the fourth wife of Cont& "We never made any
             payments," it said.

                                                                     The mining shake-up highlights the
                  Businessman ventures into
                                                                     difficulties facing poor countries rich in
                  frontier markets
                                                                     resources, whose endowments have
                                                                     often contributed more to conflict and
                                                                     corruption than to economic gains.

                                                                     The scrutiny of BSGR comes amid
                                                                     intense interest in Guinea’s resources,
                                                                     described by one industry executive as
                                                                     "fabulous, unlike anything else in the
                                                                     world", with investors circling from
                                                                     China, Brazil, Africa and Europe.

https://www.ft.com/conte nt/06d895f4-24f7-11 e2-8924-00144feabdc0                                                         2/5
6/13/2020                       Guineas first freely elected government reignites $2.5bn mining tussle I Financial Times
                    Case 1:20-mc-00212-AJN             Document 42-3 Filed 06/29/20 Page 4 of 6
                 Beny Steinmetz is among a                            BSGR and Vale have 60 days to respond

                 handful of mining entrepreneurs                      to the allegations, after which the
                                                                      committee will consider reclaiming the
                 with a reputation for being
                                                                      rights, adding another twist to a 2o-year
                 among the first to venture into
                                                                      tussle to control the mountain’s riches.
                 promising frontier markets rich
                                                                      The committee told the joint venture it
                 with natural resources
                                                                      would take no further action until it
                                                                      received those responses.

             "As ever, BSGR maintains that it is innocent of any wrongdoing and will use all legal
             means to protect its position in Guinea," said the group, which is managed on behalf
             of the Steinmetz family. Vale, which last month said it had put the Simandou project
             on hold, declined to comment on the allegations but said it "conducts appropriate due
             diligence prior to its investments".

             The mining review is billed as a chance for Guinea to break with decades of
             oppression and alleged corruption. It is a test for Alpha Condfi, the veteran opposition
             leader elected president in December 2OLO, and his two highest-profile advisers, Mr
             Soros and Tony Blair, the former UK prime minister.

             Paul Collier, development expert at Oxford’s Blavatnik School of Government who
             advises Guinea’s government, said: "It would not just be irresponsible of the
             government of Guinea not to review this legacy of contracts agreed with corrupt
             regimes - it would be complicit. It has no choice but to review thoroughly and
             seriously."

             But opponents claim that the Condfi government is seeking to free up mining rights
             for the benefit of allies and to use the review to extract additional payments from their
             current holders.

             Mahmoud Thiam, mining minister under the 2009-10 military regime that succeeded
             Contfi, told the FT that Guinea’s economy had suffered because of the government’s
             investigation.

             Mr Thiam, who himself faces questions regarding the acceptance and facilitation of
             payments and other advantages designed to curry favour, said: "By the end of 2012,
              [these projects] would have been exporting. But it has not happened because of this
             witch hunt."

             He added: "Every deal we made was carefully crafted towards following the letter of
             the mining code."

https://www.ft.com/conte nt/06d895f4-24f7-11 e2-8924-00144feabdc0                                                          3/5
6/13/2020                       Guineas first freely elected government reignites $2.5bn mining tussle I Financial Times
                  Case 1:20-mc-00212-AJN               Document 42-3 Filed 06/29/20 Page 5 of 6
             Simandou is widely acknowledged in the industry to hold one of the world’s best
             undeveloped iron ore deposits. Its ore is so rich in iron that experts say it barely
             requires processing but its challenging location, about 7ookm from Guinea’s coast,
             means it will cost at least $1obn to exploit.

             Rio Tinto won rights to the whole concession in the 199os under the Contfi
             dictatorship. As the autocrat’s health failed in 2oo8, the government stripped Rio -
             which it said had fallen behind its development schedule - of half its rights to
             Simandou. They were promptly signed over to BSGR, just days before Contfi died.

             However, last year Rio paid $7oom to the current government for "’the resolution of
             all outstanding issues" over its half of Simandou.

             The company told the FT that that agreement "exempts Rio Tinto from any further
             changes under the current review of the mining code or any future review".

             Guinea’s mining committee this week questioned whether BSGR ever intended to
             mine its half of Simandou. It has asked BSGR and Vale about suggestions that the
             Steinmetz group was simply seeking to acquire the rights in order to sell them on, a
             practice known in the trade as "flipping".

             It is an allegation that BSGR strongly rejects, noting that it has only received $5oom
             from the Vale deal so far. "This project has to happen for us to be paid," it said. "This
             is not about a short-term flip; it is about a long-term commitment."



                    ~’oo3 After first acquiring rights to prospect on Simandou in the
                    199os, Rio Tinto signs an agreement with the government of Guinea
                    to develop a mine
                    July ~,oo8 The Anglo-Australian mining house is stripped of half
                    its rights to Simandou after the governments says it missed
                    development deadlines
                    December 9 ~,oo8 The rights to the half of Simandou that was
                    stripped from Rio are granted to BSGR, the conglomerate of Israeli
                    diamond tycoon Beny Steinmetz
                    Dee ~,~, ~,oo8 Lansana Contfi’s 24-year rule ends when the dictator
                    dies in office



https://www.ft.com/conte nt/06d895f4-24f7-11 e2-8924-00144feabdc0                                                          4/5
6/13/2020                          Guineas first freely elected government reignites $2.5bn mining tussle I Financial Times
                       Case 1:20-mc-00212-AJN             Document 42-3 Filed 06/29/20 Page 6 of 6
                    Dec ~’4 ~,oo8 Moussa "Dadis" Camara, an erratic young army
                    officer, seizes power, ushering in a turbulent period for mining
                    companies during which BSGR’s claim to half of Simandou is
                    reaffirmed and Rio comes under pressure to relinquish more of its
                    rights
                    September ~,8 ~’oo9 The Dadis regime causes worldwide outrage
                    when security forces massacre 157 opposition demonstrators at the
                    national stadium. During the fallout, an assassination attempt
                    forces him into exile. An interim government paves the way for
                    elections
                    April 2olo Vale of Brazil agrees to pay $2.5bn for a 51 per cent
                    stake in BSGR’s half of Simandou
                    July ~,olo Rio signs a $1.35bn deal to bring in Chinese state-owned
                    Chinalco to its half of Simandou
                    Dec ~,olo Veteran opposition leader Alpha Cond6 takes office
                    following Guinea’s first free elections. His government draws up a
                    new mining code and launches a review of past mining deals
                    April ~,oll Rio pays the government $7oom for "the resolution of
                    all outstanding issues" at its half of Simandou
                    October 2o12 Vale says it is shelving its Simandou project,
                    blaming falling iron ore prices




             Copyright The Financial Times Limited 2020. All rights reserved.




https://www.ft.com/conte nt/06d895f4-24f7-11 e2-8924-00144feabdc0                                                             5/5
